COURT OF
APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-387-CR
 
CARL EUGENE EADDY                                                        
   APPELLANT
V.
THE STATE OF TEXAS                                                        
   STATE
------------
FROM THE 213TH DISTRICT COURT OF
TARRANT COUNTY
------------
MEMORANDUM OPINION(1)
------------
Appellant Carl Eugene Eaddy appeals from the trial court's order
denying his request for DNA testing. In one issue, appellant contends the trial
court erred in failing to require the State to account for potential evidence
under article 64.02. Tex. Code Crim. Proc. Ann. art. 64.02(2) (Vernon Supp.
2003). The record shows that the State filed an affidavit of Glenda Clark,
custodian of records for the Fort Worth Police Department, stating that the
State is not and never was in possession of any DNA evidence. See
id. art. 64.02(2)(B); Cravin v. State, 95 S.W.3d 506,
511 (Tex. App.--Houston [1st Dist.] 2002, pet. ref'd)
(holding State's response that it is not in possession of DNA evidence is
"sufficient for the court to find that the evidence does not exist").
As a result, the trial court did not err in denying appellant's request for DNA
testing. We overrule appellant's sole point.
We affirm the trial court's judgment.
 
                                                       
   PER CURIAM
 
PANEL F: DAY, LIVINGSTON, and DAUPHINOT, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: May 8, 2003

1. See Tex. R. App. P. 47.4.